Case 7:20-cv-07329-VB Document 26 Filed 04/01/21 Page 1of1

 

 

 

 

 

USDC SONY

UNITED STATES DISTRICT COURT | DOCUMENT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee er ee ae tt A St ee ~~ x
SUSAN TAYLOR, individually and on behalf
of all others similarly situated,
, Plaintiff, ORDER
HV CARS, LLC D/B/A HUDSON VALLEY 20 CV 7329 (VB)
CHRYSLER DODGE JEEP RAM,
Defendant.
ee 0 ca et on

 

 

On December 18, 2020, defendant moved to dismiss the amended class action complaint.
(Doc. #18). On the same day, defendant filed a motion to stay this proceeding pending the U.S.
Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-511. (Doc. #19).

By Text Order dated December 21, 2020, the Court stayed plaintiff's deadline to respond
to the motion to dismiss pending the disposition of defendant’s motion to stay. (Doc. #20).

On April 1, 2021, the Supreme Court issued its decision in Facebook, Inc. v. Duguid,
__ S.Ct. __, 2021 WL 1215717 (S. Ct. Apr. 1, 2021), which resolved a circuit split regarding
what type of equipment qualifies as an automatic telephone dialing system (“ATDS”).

Accordingly, it is HEREBY ORDERED:

1. Defendant’s motion to dismiss is DENIED WITHOUT PREJUDICE to refiling in
light of the Supreme Court’s decision.

2. By April 22, 2021, defendant shall answer, move, or otherwise respond to the
amended complaint.

3. Defendant’s motion to stay is DENIED as moot. (Doc. #19).

4, The Clerk shall terminate defendant’s motion to dismiss (Doc. #18) and motion to
stay (Doc. #19).

Dated: April 1, 2021
White Plains, NY

SO ORDERED:

Viel

Vincent L. Briccetti
United States District Judge

 

 
